Hon. Marie Winters                   Opinion No. M-124
    Fireman's Pension Commissioner        -
    Sam Houston Building                 Re: Can a city contribute
    Austin, Texas  78701                      into the Pension Pund
                                              under lOA-2(e) /Article
                                              6243e, Vernon's-Civil
                                              Statutes as amended by
                                              H.B. 465, 60th Legisla-
                                              ture7 an amount to make
                                              up The percentage set
                                              by a vote of the Firemen
                                              as salary deductions as
    Dear Mrs. Winters:                        set out in Section lOA-2(a)?
              You have requested the opinion of this office regarding
    the above question. In this connection you have provided us with
    the following facts:
              I,* . . The Firemen . . . . have voted to put
         six percent of their salary into the Pension Fund.
         This amount, of course, is matched by the City.
         In addition to the six percent the City is required
         to pay, the City . . . . has been paying a portion
         of the Firemen's six percent. No Fireman pays more
         than $20.00 per month into the Firemen's Pension
         Fund. The City pays the difference between $20.00
         per month and six percent of each Fireman's salary
         , . . .
                 II

              Section lOA, Article 6243e, Vernon's Civil Statutes,
    is quoted in part as follows:
              “Sec. 1OA. (a) In all cities having fully
         paid firemen where Firemen's Relief and Retire.-
         ment Funds now exist or shall be created under
         the provisions of this Act and having a popu-
         lation of less than one hundred and eighty-five
         thousand (i&,000) inhabitants according to the
         preceding Federal Census, the city or the govern-
         ing body of the city shall deduct an amount equal
         to no less than three per cent (3$) nor more than
         six per cent (6%) from the monthly salary or com-

                                 -566-
I
                                                      .      L




Hon. Marie Winters, page 2 (M-124)


     pensation of each participating member fireman.
         "(b) The amount of the monthly deductions
    which shall be contributed to the Firemen's Re-
    lief and Retirement Fund shall be determined by
    majority vote of the Fund members.
         "(c) Any city coming within the provisions
    set out in this Article shall also contribute and
    appropriate monthly to the Fund an amount equal
    to the total sum paid into the Fund by salary
    'deductionsof the members.
           11. . . .11

          The 60th Legislature enacted House Bill No. 465, amending
certain portions of Article 6243e. A new section was also added,
to be known as Section lOA-2, effective August 28, 1967. The per-
tinent portions of Section lOA- are quoted as follows:
         "'Section lOA-2.  (a) In all cities having
    fully paid firemen where Firemen's Relief and
    Retirement Funds now exist or shall be created
    under the provisions of this Act and having a
    population of less than one hundred sixty-five
    thousand (165,000) according to the last pre-
    ceding Federal census, the city or the governing
    body of the city shall deduct an amount equal
    to no less than three percent (3%) nor more than
    nine percent (g$) from the monthly salary or
    compensation of each participating member f?ire-
    man; provided, however, that the total of the
    percentage contributed by such city to the
    Fund, plus the percentage, if any, contributed
    by such city under the Federal Social Security
    Act, shall not exceed:
           "'(1) nine percent (@)   of the monthly salary,
     or,
          "'(2) the total percentage contributed to the
     retirement of other full-time employees of such
     city under the Texas Municipal Retirement System,
     or any other retirement system, whichever is
     greater.
          "l(b) The amount of the monthly deductIons
     which shall be contributed to the Firemen's Re-
     lief and Retirement Fund shall be determined by
                             -567-
Hon. Marie Winters, page 3 (~-124)


     majority vote of the Fund members.
          “‘(c) Any city coming within the provisions
     set out in this Article shall also contribute
     and appropriate monthly to the Fund an a~mount
     equal to the total sum paid into the Fund be
     salary deductions of the members subject to the
     limitations set out in Section 1OA (a). Under
     no circumstances shall the city contribute an
     amount greater than the total sum paid into the
     Fund by salary deductions of members unless au-
     thorized under Section lOA(
          II. . . .'   (Emphasis supplied)
          You are accordingly advised that it is the opinion of
this office that Subsections (b) and (c) of Sections 1OA and lOA-
clearly prohibit a city which falls within the population brackets
dealt with by these statutory provisions from paying any portion
of the monthly amount which the firemen of the city vote to con&
tribute to the Fireman's Relief and Retirement Fund. Therefore
Section lOA    and Section lOA-2(e) have no application to the
portion of the firemen's contribution to the fund.
                          SUMMARY
                          -------
          Subsections (b) and (c), Section lOA, Article
     6243e, v. c. s., and Subsections (b) and (c),
     Section lOA-2> Article 6243e, V. C. S. (effective
     August 28, lgo7), prohibit a city which falls with-
     in the population brackets dealt with by these
     statutory provisions from paying any portion of
     the monthly amount which the firemen of the city
     vote to contribute to the Fireman's Relief and
     Retirement Fund.
                                        truly yours,

                                           LWC. MARTIN
                                       orney General of Texas
Prepared by Malcolm L. Quick
Assistant Attorney General
APPROVED:
OPINION COMMITTEE


                               -568-
Hon. Marie Winters, page 4 (M-12&)


A. J. Carubbi, Jr., Chairman
Staff Legal Assistant
W. 0. Shultz, Co-Chairman
Tom Thurmond
Brock Jones
Terry Goodman
Charles Bardwell




                           -569-